       Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

MACHELLE JOSEPH,

             Plaintiff,                             CIVIL ACTION FILE NO.
                                                    1:20-CV-00502-TCB
             v.

BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF GEORGIA;
GEORGIA TECH ATHLETIC
ASSOCIATION; GEORGE P. PETERSON,
in his individual capacity; M. TODD
STANSBURY, in his individual capacity;
MARVIN LEWIS, in his individual capacity;
and SHOSHANNA ENGEL, in her individual
capacity,

             Defendants.


DEFENDANT BOARD OF REGENTS OF THE UNIVERSITY SYSTEM OF
           GEORGIA’S REPLY IN SUPPORT OF ITS
              PARTIAL MOTION TO DISMISS

      COMES NOW the Board of Regents of the University System of Georgia

(“BOR”), Defendant in the above-styled civil action, by and through counsel, the

Attorney General of the State of Georgia, and files this Reply in Support of its

Partial Motion to Dismiss Plaintiff’s Complaint pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure.


                                          1
        Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 2 of 17




              ARGUMENT AND CITATION OF AUTHORITY1

      In her Consolidated Response to Defendants’ Motions to Dismiss, Joseph

claims that her complaint is a “detailed roadmap” outlining all of her legal claims.

(Pl. Resp., p. 3, n.1.) To the contrary, her complaint is a novelization of every

perceived slight and gripe about her former workplace, detailing events which span

almost two decades when she knows – and concedes – that she can only seek relief

for actions which occurred, at most, in the last year or two leading up to her

termination. The deficiencies of her complaint are made even more apparent by the

arguments put forth in her response to the Defendants’ various motions to dismiss,

where she attempts to capitalize on her intentionally ambiguous pleading by

pointing to allegations which are time-barred, conclusory, or which do not actually

support her claims and arguments. In short: Joseph has thrown spaghetti against the

wall; she is waiting to see what will stick. This Court should look past her vague

and conclusory allegations, disregard those which cannot form the part of any

timely claim, and grant the BOR’s Partial Motion to Dismiss.


1
  Because the BOR’s position is set forth fully in its Brief in Support of its Partial
Motion to Dismiss (“Def. Br.”), this Reply will focus only on specific arguments
raised in Joseph’s Consolidated Response (“Pl. Resp.”). The BOR’s lack of a
response to any of Joseph’s individual arguments herein should not be interpreted
as an abandonment of any of the arguments raised in its Partial Motion to Dismiss.


                                           2
          Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 3 of 17




    I.      Joseph’s Title IX employment claims are pre-empted by Title VII.

         Joseph points to Jackson v. Birmingham Board of Education, 544 U.S. 167

(2005), as authority for her argument that none of her Title IX claims are

preempted by Title VII. However, she overstates the holding in Jackson. That case

did not address the question of pre-emption when a plaintiff seeks to use Title IX

to redress claims which are identical to those available or brought under Title VII.2

The only question addressed by the Jackson court was whether Title IX included a

private right of action for retaliation where the text of the statute did not

specifically provide for one. The Supreme Court answered in the affirmative,

finding an implied right of action for a coach who claimed to have suffered adverse

actions in retaliation for his advocacy for the rights of the high school team which

he coached. This is a claim that is not available under Title VII and so, would not

be pre-empted by that statute.3


2
  In fact, this question was resolved at an earlier stage in Jackson and the District
Court found preemption, holding that “to the extent plaintiff is asserting the
discriminatory loss of some employment benefit … his claim must rest exclusively
under Title VII, and not Title IX.” Case No. CV-01-TMP-1866-S, 2002 U.S. Dist.
LEXIS 27596, *5-6 (N.D. Ala. 2002). Neither the Eleventh Circuit nor the
Supreme Court disturbed that ruling.
3
  The coach’s claim would not be available under Title VII because that statute
only protects individuals against retaliation for their opposition to conduct which is
protected by Title VII. See 42 U.S.C. § 2000e-3. A claim that one has been
retaliated against for asserting the rights of student athletes, divorced from one’s
own employment rights, is not covered by Title VII. See Holt v. Lewis, 955
                                            3
        Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 4 of 17




      Joseph, relying on two cases which predate Jackson, asserts that the BOR’s

argument regarding pre-emption is a “flawed policy argument.” (Pl. Resp., p. 6.)

However, the BOR’s argument is one that has been regularly recognized by federal

courts, including the Supreme Court.4 Indeed, the exact question raised in this case

has already been considered by a judge in the Northern District of Georgia post-

Jackson, and, in Reese v. Emory University, Judge Jones, in line with other courts

in the Eleventh Circuit, determined that the plaintiff had no private right of action

to bring employment-based claims under Title IX. Case No. 1:14-cv-2222, 2015

U.S. Dist. LEXIS 193183, *10-13 (N.D. Ga. 2015) A number of other district

courts have ruled similarly. See Summa v. Hofstra Univ., Case No. CV-08-0361,

2011 U.S. Dist. LEXIS 37975, *49-52 (E.D. N.Y. 2011) overruled on other

grounds by 708 F.3d 115 (2nd Cir. 2013) (dismissing plaintiff’s Title IX claims

because she had established she was an employee for purposes of Title VII);

Tompkins v. Barker, Case. No. 2:10-cv-1015, 2011 U.S. Dist. LEXIS 90788, *16-

F.Supp. 1385 (N.D. Ala. 1995) aff’d by 109 F.3d 771 (11th Cir. 1997) (“[A]ny
retaliation by defendants for plaintiff’s advocacy of a student’s rights is simply not
prohibited by Title VII.”).
4
  See, e.g., Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 252 (2009) (placing
“primary emphasis on the nature and extent of [a] statute’s remedial scheme” when
determining whether it precludes a cause of action under another federal statute);
Brown v. GSA, 425 U.S. 820 (1976) ( observing that “in a variety of contexts the
Court has held that a precisely drawn, detailed statute pre-empts more general
remedies,” and holding that § 717 of the Civil Rights Act of 1964 provides the
exclusive judicial remedy for claims of discrimination in federal employment).
                                          4
       Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 5 of 17




19 (M.D. Ala. 2011) (dismissing Title IX claims which were “basically identical”

to plaintiff’s Title VII claims); Vandiver v. Little Rock School District, Case No.

4:03-cv-00834, 2007 U.S. Dist. LEXIS 98747, *44-45 (E.D. Ark. 2007).5

      The BOR acknowledges that there is a split of authority on this question, see

Heatherly v. Univ. of Ala. Bd. of Trs., Case No. 7:16-cv-00275, 2018 U.S. Dist.

LEXIS 118869, *64-65, n.19 (N.D. Ala. 2018) (collecting cases), but encourages

this court to follow the reasoning of Reese, which found preemption of all

employment claims brought pursuant to Title IX. In light of the sound reasoning of

Reese, the BOR concedes that Counts Nine and Twelve, to the extent they rely on

Joseph’s allegations about WBB receiving inferior resources (as opposed to Joseph

herself experiencing discriminatory terms and conditions of employment), are not

pre-empted by Title VII. The BOR maintains, however, that Counts One and Two

are completely pre-empted,6 that Joseph cannot maintain her retaliation claims

based upon complaints about her own circumstances, and further asserts that Count
5
  Additionally, in Vandiver, the Eastern District of Arkansas found that North
Haven Board of Education v. Bell, cited to and relied upon by Joseph (Pl. Resp., p.
6), was not controlling because that case did not involve a claim by an individual
for money damages for discrimination. See 2007 U.S. Dist. LEXIS 98747, *44.
6
  To the extent Joseph argues that Counts I and II are proper because she is
asserting the rights of the players, rather than herself, that argument must also be
rejected. Joseph, as an ex-employee, does not have standing to assert the rights of
WBB or its athletes. See Hankinson v. Thomas Cnty Sch. Dist., 2005 U.S. Dist.
LEXIS 25576, *8-9 (M.D. Ga. 2005) (“Plaintiff does not have standing to bring a
Title IX claim on behalf of the students participating in the softball program.”).
                                          5
           Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 6 of 17




Twelve fails to state a claim for retaliatory hostile work environment for the same

reasons her hostile work environment claim fails under Title VII.7

    II.      Joseph is time-barred from seeking relief for many of the actions
             about which she now complains.

          In her response, Joseph concedes that she cannot seek relief under Title VII

for any adverse actions which occurred, or of which she was aware, prior to

October 18, 2018. (Pl. Resp., p. 9, n. 9.) Yet, she claims that her allegations are

appropriately considered as offering relevant “background evidence” which may

support her claims.8 Defendant’s motion seeks to narrow the issues remaining for

litigation and to clearly identify those adverse actions which are timely and which

could properly form a claim for relief. It is inappropriate, at this stage, for Joseph

to invite an evidentiary argument about the propriety of the vast majority of her

allegations.

          With regard to Joseph’s contention that she can seek relief for any alleged

disparate funding because that action “continued throughout her employment” (Pl.

7
  The BOR incorporates by reference the arguments made in Part III.E. of its
original brief, ECF No. 3, as well as in Part V, infra.
8
  As noted in the BOR’s original brief, Joseph’s style and manner of pleading is all
but guaranteed to result in confusion about the proper scope of discovery and the
precise contours of her claims. See Anderson v. District Bd. of Trustees of Cent.
Fla. Cmty. College, 77 F.3d 364, 367 (11th Cir. 1996) (“[U]nless cases are pled
clearly and precisely, issues are not joined, discovery is not controlled, the trial
court’s docket becomes unmanageable, the litigants suffer, and society loses
confidence in the court's ability to administer justice.”).
                                             6
        Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 7 of 17




Resp., p. 9), such a claim is due to be rejected. Joseph appears to be arguing, at

least implicitly if not explicitly, for a “continuing violation” theory of relief.

However, in “determining whether a discriminatory employment practice

constitutes a continuing violation, [the Eleventh] Circuit distinguishes between the

present consequence of a one-time violation, which does not extend the limitations

period, and the continuing of that violation into the present, which does.” Thigpen

v. Bibb Cnty Sheriff’s Dept., 216 F.3d 1314, 1326 (11th Cir. 2000) (quoting

Calloway v. Partners Nat’l Health Plans, 986 F.2d 446, 448 (11th Cir. 1993)); see

also Carter v. West Publ’g Co., 225 F.3d 1258, 1263 (11th Cir. 2000). Budgets for

the Athletic Department are set once a year. (See Compl., ¶¶ 103, 114, indicating

budget meetings occurred annually in the spring.) The decision of how to allocate

funds each fiscal year represents a single discrete action with continuing effects;

Joseph cannot predicate a Title VII claim on disparate funding when WBB’s

budget was set, and known to her, prior to October 18, 2018.

      Similarly, Joseph claims she is entitled to recover under a “continuing”

theory of Title VII because she alleges that she was held to a higher standard of

performance and conduct than similarly situated male coaches “throughout her

employment.” (Pl. Resp. p. 9.) In support of this claim, she cites to a number of

allegations which date back to the Ginger Sanford investigation (2016); GT and

                                            7
       Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 8 of 17




GTAA’s alleged refusal to engage in conversations about renegotiating her

contract (April 2017-May 2018); and allegedly retaliatory harassment from the

Compliance office (September, 2018). As is made clear by her complaint, and

noted in the BOR’s original motion (Def. Br., p. 9-10), Joseph has apparently felt

that she was the victim of unlawful discrimination for quite some time. However,

the “continuing violation doctrine does not exist to give a second chance to an

employee who allowed a legitimate Title VII claim to lapse.” Carter v. W. Publ’g

Co., 225 F.3d 1258, 1264 (11th Cir. 2000) (quoting Roberts v. Gadsden Memorial

Hosp., 835 F.2d 793, 800 (11th Cir. 1988)). Importantly, when considering

arguments based on the continuing violation doctrine, federal courts have “given

considerable weight to a plaintiff’s awareness of his or her rights and the duty to

bring a timely claim.” Steele v. City of Port Wentworth, 2008 U.S. Dist. LEXIS

20637, *49 (S.D. Ga. 2008). Joseph cannot now seek to recover for activity about

which she was acutely aware and apparently believed to be discriminatory (see

Compl., ¶ 131, alleging that Joseph engaged an attorney to respond to the Final

Written Warning, claiming male coaches would not have been treated similarly),

yet chose never to pursue. With respect to its timeliness arguments and in light of

Joseph’s concession, the BOR seeks a definitive ruling from this court that Joseph




                                          8
           Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 9 of 17




may only seek relief under Title VII for her termination, the only discrete action

which occurred after October 18, 2018.

    III.    Joseph fails to state a claim for sex discrimination.9
       If Iqbal and Twombly taught us anything, it is this: just because you say

something doesn’t make it true, or, in the context of a motion to dismiss, plausible.

To date, Joseph has claimed ad nauseam that every perceived slight against her,

every interaction in which she did not get her way, and every instance where WBB

was not treated the exact same as MBB, was the result of unlawful sex

discrimination, but her response brief does little more than repeat the same

conclusory allegations which are replete throughout her complaint and which are

insufficient to state a claim for relief.

       As noted above, Joseph’s response brief highlights the deficiencies of her

complaint and the need for this Court to issue a ruling on Defendants’ various

motions which clearly identifies the issues remaining for discovery. For instance,

although Joseph has conceded that she cannot seek relief under Title VII for any

actions which occurred prior to October, 2018, she now claims in her brief that she

can prevail on her claim of sex discrimination because she was paid less than male


9
 In the event this Court finds that Joseph’s Title IX claims are not pre-empted by
Title VII, they are still due to be dismissed because she has failed to state a claim
for sex discrimination or hostile work environment.
                                            9
       Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 10 of 17




coaches “for the entirety of her tenure.” (Pl. Resp., p. 12.) This action is time-

barred. As Joseph’s complaint makes clear, her compensation package was known

to her in 2014. If she felt that she was not adequately paid, she could have – and

should have – brought suit in a timely fashion to redress that grievance. The BOR

maintains that the only timely action for which Joseph can seek relief under Title

VII is her termination. (See Def. Br., p. 11.)

      In her response, Joseph claims that she alleged facts “showing a long history

of the Institutional Defendants scrutinizing Joseph for conduct which other male

Head Coaches engaged in with impunity,” ultimately ending in her termination for

her abusive coaching practices. (Pl. Resp., p. 13.) Crucially, Joseph claims that

men, at large, would not be treated so harshly for the same “aggressive and

demanding coaching” practices that she employed, but she has not alleged that any

male coach at Georgia Tech engaged in the same conduct as her and yet was not

similarly treated. There is not a single allegation in the complaint that any male

coach at GT employed the same coaching tactics that got Joseph fired.10 No matter

how many times Joseph says she was treated differently because she is a woman,

the facts which undergird her complaint fail to state a claim for sex discrimination.


10
  The fact that GT has no male coaches to whom Joseph can point is even more
reason to believe that, far from acting in a discriminatory fashion, GT does not
tolerate this behavior from anyone, male or female.
                                          10
           Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 11 of 17




     IV.     Title VII does not recognize Joseph’s associational claims.

       Joseph relies on nonbinding law from the Sixth Circuit to attempt to support

her argument that she can properly make out an associational claim under Title VII

which is unrelated to her own protected status. However, Jackson v. Birmingham

Board of Education makes clear that Title VII does not recognize associational

claims of the type Joseph seeks to assert. See 544 U.S. at 179. As noted in Part I,

supra, the Jackson Court acknowledged that a coach could maintain a Title IX

retaliation claim based on his objections to discrimination against his team, rather

than himself. The Board of Education had argued that the coach could not avail

himself of Title IX’s protections because he had not personally been the victim of

discrimination. In rejecting this argument, the Court compared the language of the

two anti-discrimination statutes and explicitly stated that if Title IX had the same

language as Title VII, its ruling would be different. Id. (“If the statute provided

instead that ‘no person shall be subjected to discrimination on the basis of such

individual’s sex,’ then we would agree with the Board.”). Title VII does not

provide a cause of action for a coach whose claim is based on their advocacy for

their team, rather than themselves.11


11
  This is in harmony with the BOR’s argument regarding pre-emption. Title VII
pre-empts claims which are available under its comprehensive remedial scheme; it
does not pre-empt any causes of action which are available only under Title IX.
                                          11
          Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 12 of 17




     V.      Joseph fails to state a claim for retaliatory hostile work environment.

          Joseph claims that she has stated a claim for retaliatory hostile work

environment based on “a series of unwarranted reprimands, disciplinary actions,

and investigations on baseless and frequently discriminatory grounds.” (Pl. Resp.,

p. 17.) Even assuming those facts are true, they still do not amount to an actionable

hostile work environment because they do not constitute an environment which is

objectively “severe” or “pervasive.” At most, Joseph’s complaint includes

allegations that she did not get everything she asked for in yearly budget meetings

and that she was subjected to two reprimands (issued by different people, under

different leadership), and a couple of compliance investigations,12 none of which

resulted in any findings, loss of pay, change in job duties, or other disciplinary

actions, over the course of four years. This is not “pervasive” by any stretch of the

imagination. See, e.g., Jackson v. Doubleback Transp., Case No. 1:17-00386-KD-

B, 2019 U.S. Dist. LEXIS 75880, *12-13 (S.D. Ala. 2019) (infrequent reprimands

insufficient to establish hostile work environment). Joseph has also alleged that she

felt like people were hostile to her, but she provides very little by way of

12
  In her brief, she characterizes the compliance investigations as “constant” (Pl.
Resp., p. 17), but she identifies only two such investigations in the complaint. One
which was initiated by the NCAA itself (Compl., ¶¶ 151-153) and not anyone from
GT, and one in which she vaguely alleges that WBB was subject to a “seemingly
baseless” and discriminatory inquiry (Compl., ¶ 169). The latter allegation is so
ambiguous that it does not warrant an assumption of truth.
                                             12
       Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 13 of 17




specifics.13 There are no allegations that would indicate anyone threatened her,

yelled at her, engaged in any behavior which would be humiliating or physically

intimidating, used any foul language, or engaged in any of the other hallmarks of a

hostile work environment.14 See, e.g., Harris v. Fla. Agency for Health Care

Admin., 611 Fed. App’x 949, 953 (11th Cir. 2015) (no hostile work environment

where plaintiff did not face “frequent hostile conduct,” “criticisms were not

severe,” and “there was little evidence that the conduct by his supervisors was

threatening or humiliating.”). At most, she has alleged that Lewis was “visibly

frustrated” by her budget demands, and that Stansbury once “snapped” at her.

(Compl., ¶¶ 116, 164.) This is a far cry from the type of behavior which would

constitute an abusive work environment.

      The bar for hostile work environment claims in the Eleventh Circuit is quite

high. A review of the case law shows that employees who have been subjected to

decidedly offensive comments and behavior still fail to make out a claim for a

hostile work environment because Title VII is not meant to be a “general civility
13
   Post-Iqbal/Twombly, a plaintiff cannot make out a claim for a hostile work
environment simply by alleging that people were “hostile” towards her. “A
formulaic recitation of the elements of a cause of action will not do.” Iqbal, 556
U.S. at 678 (quoting Twombly, 550 U.S. at 555).
14
   Interestingly, this is the type of environment Joseph was found to have subjected
her staff and players to – one full of cursing, yelling, threats, and public
humiliation – and which she characterizes as “aggressive,” but apparently
acceptable, coaching.
                                          13
         Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 14 of 17




code.” Gupta v. Fla. Bd. of Regents, 212 F.3d 571, 583 (11th Cir. 2000) (quoting

Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)); see Guthrie v. Waffle

House, Inc., 460 Fed. App’x 803, 807-808 (11th Cir. 2012) (no hostile work

environment where coworkers groped plaintiff and engaged in vulgar conversation

because the conduct was relatively infrequent and not severe enough to “alter or

change the terms of [plaintiff’s] working conditions.”); see also Def. Br., fn. 13.

Joseph’s claim that she suffered a hostile work environment must be dismissed.

   VI.     The Board of Regents is not party to any contract with Joseph.

      Joseph contends that parties may be bound by a contract when there are

multiple signed documents which demonstrate their intent to be bound by the terms

therein. (Pl. Resp., p. 23.) As a general rule, this is true. However, it has no

application in this case. As Joseph’s own case law recognizes, “a valid written

contract may be formed when there are multiple signed, contemporaneous

agreements between the parties which demonstrate their intent” to be so bound.

Bd. of Regents of the Univ. Sys. of Ga. v. Doe, 278 Ga. App. 878, 881 (2006)

(emphasis added). The fact remains that, by their plain terms, the October 10 letter

and October 20 agreement (the “Contract”) contemplate a formal written contract

between Joseph and GTAA only.




                                           14
       Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 15 of 17




      Joseph’s argument that the BOR is bound because Bobinski, Lewis, and

Peterson all signed the Contract on behalf of GTAA should be disregarded because

it is not supported by any authority. Joseph appears to claim that, where a person

acts as agent for two principals, they automatically bind both. Defendant is not

aware of any law that would support such an extreme outcome and, in this case,

there are no allegations that would tend to establish that Bobinski, Lewis, or

Peterson were acting on behalf of the BOR, rather than or in addition to GTAA,

when they signed the Contract. In fact, the October 10 letter clearly contemplates a

separate agreement with GTAA (see Compl., Exhibit A, p. 1, “[GTAA] will offer

you a formal contract….”); the Contract clearly indicates that the signatories were

acting on behalf of GTAA (see Compl., Exhibit B, p. 1, 13); the express language

of the Contract includes only GTAA (see Compl., Exhibit B, passim); and Joseph

has not pointed to any law or allegation of fact which would support a finding that,

in signing on behalf of GTAA, Lewis, Bobinski, and Peterson simultaneously

bound the BOR without its knowledge, consent, or after-the-fact ratification.

      Joseph’s employment with the BOR was not contractual in nature; it was at-

will and terminable by either party at any time and for any reason. For the reasons

explained in its original brief, Joseph’s breach of contract claim against the BOR is

due to be dismissed.

                                         15
       Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 16 of 17




      Respectfully submitted, this 9th day of March, 2020.

                               CHRISTOPHER M. CARR                 112505
                               Attorney General

                               BRYAN K. WEBB                       743580
                               Deputy Attorney General

                               s/ Katherine P. Stoff
                               KATHERINE POWERS STOFF              536807
                               Senior Assistant Attorney General

                               s/ Courtney C. Poole
                               COURTNEY C. POOLE                   560587
                               Assistant Attorney General
Please serve:

Katherine Powers Stoff
Senior Assistant Attorney General
Georgia Department of Law
40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
Telephone: (404) 656-3393
Email: kstoff@law.ga.gov




                                       16
       Case 1:20-cv-00502-TCB Document 19 Filed 03/09/20 Page 17 of 17




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing has been

prepared in compliance with Local Rule 5.1(C) in 14-point Times New Roman

type face.

                               This 9th day of March, 2020.

                                      s/ Courtney C. Poole
                                      Assistant Attorney General




                                        17
